Citation Nr: 0019970
Decision Date: 07/31/00	Archive Date: 09/08/00

DOCKET NO. 96-20 850               DATE JUL 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a right
knee disability prior to May 10, 1996.

2. Entitlement to an evaluation in excess of 30 percent for a right
knee disability for the period from August 1, 1997, through July
29, 1998.

3. Entitlement to an evaluation in excess of 30 percent for a right
knee disability as of December 1, 2000.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

K. R. McCormack, Associate Counsel 

INTRODUCTION

The veteran had active military service from March 1978 to March
1979.

This matter comes to the Board of Veterans' Appeals (Board) from an
August 1995 decision of the Department of Veterans Affairs (VA)
Regional Office (RO) located in Phoenix, Arizona, which denied an
increased evaluation for the veteran's right knee disability, rated
as 10 percent disabling.

The veteran's current claim was received in March 1995. During the
pendency of this appeal, the RO amended the rating for the
veteran's right knee disability as follows:

20 percent from October 31, 1994; 100 percent from May 10, 1996; 30
percent from August 1, 1997; 100 percent from July 30, 1998; and 30
percent from December 1, 2000.

VA medical records show that the veteran underwent a right total
knee arthroplasty in September 1998. In October 1998, the RO rated
the veteran's right knee disability as 100 percent disabling under
Diagnostic Code 5055 through October 31, 1999, and assigned a 30
percent rating, effective November 1, 1999.

Private medical records show that the veteran underwent a revision
of the tibial component of his right knee replacement in October
1999. In a November 1999 supplemental statement of the case, the RO
extended the 100 percent rating for the

2 - 

veteran's right knee disability under Diagnostic Code 5055 to
November 30, 2000, and assigned a 30 percent rating, effective
December 1, 2000, subject to a future VA examination to determine
the severity of the veteran's right knee disability.

REMAND

Service medical records show that the veteran underwent right knee
surgery for a dislocating right patella in August 1978. In
September 1978, a Medical Board diagnosed chronic subluxation of
the right patella, status post repair.

By a rating dated in September 1979, service connection was
established for subluxation, right patella with chondromalacia,
post-operative. A 10 percent rating was assigned for this
disability under Diagnostic Code 5257.

In February 1995, an X-ray examination of the veteran's right knee
revealed normal findings. In March 1995, magnetic resonance image
(MRI) testing of his right knee revealed findings consistent with
chondromalacia of the patella. Range of motion for the right knee
was reported to be from 20 degrees to 105 degrees in March 1995. In
April 1995, an X-ray examination of his right knee did not reveal.
any evidence of disease.

On VA medical examination in April 1995, the veteran limped on the
right and wore a brace. Heel and toe walks were painful and he was
unable to hop on his right foot. His right knee lacked 5 degrees of
full extension and flexed to 120 degrees. There was pain on motion
and crepitus.

VA outpatient treatment records show that an initial assessment for
physical therapy in December 1995 revealed that the veteran's right
knee lacked 20 degrees of full extension and flexed to 100 degrees.
Range of motion for the right knee was reported to be from 0
degrees to 3 inches from buttocks in January 1996.

3 -

The veteran was admitted to a VA facility on May 10, 1996, for
realignment of the patella. It was reported that he had been unable
to squat or to go upstairs. He underwent a right knee tibial
tubercle transfer.

The veteran was again hospitalized and underwent revision of the,
right tibial tubercle transfer as well as tibial bone grafting in
July 1996.

At the August 1996 hearing, the veteran testified that he had not
been employed since December 1994, and that he left his job because
his right knee disability rendered him unable to drive or walk in
his office without falling. He also testified that he was in
school. He reported that he experienced right knee pain, locking,
and instability. He also reported that he did not have a full range
of right knee motion. and that he wore a brace.

VA examination for disability evaluation purposes in September 1996
revealed that the veteran was in a long leg brace and he was on 2
crutches. He lacked 25 degrees extension and had flexion to 55
degrees. The veteran had numbness and tingling in the knee area and
upper leg on the right. He had constant knee pain.

In an October 1996 letter, B. Kwasman, M.D., reported that the
veteran wore a right knee immobilizer and ambulated with crutches.
Dr. Kwasman also reported that the veteran's ability to walk,
climb, squat and kneel was markedly limited. It was noted that
sitting at a desk or driving would be a problem for the veteran
since his right knee did not approach 90 degrees of flexion.

The veteran was admitted to a VA facility in January 1997 for an
epidural differential block in an attempt to rule in or rule out
reflex sympathetic dystrophy as a cause for persistent right knee
symptoms.

Additional VA outpatient treatment records show that, in February
1997, the veteran's range of right knee motion was extension to 38
degrees and flexion to 55 degrees, extension to 33 degrees and
flexion to 66 degrees, and extension to 42 degrees and flexion to
59 degrees. In March 1997, his range of right knee motion was
extension to 38 degrees and flexion to 61 degrees.

4 - 

On VA medical examination in March 1997, the veteran limped on the
right and required the use of a cane and brace. Examination of his
right knee revealed tenderness and a decrease in muscle strength.
He lacked 20 degrees of extension and flexion was to 55 degrees.
The examiner commented that the veteran had a moderate functional
impairment in relation to pain, weakness, fatigability and
incoordination on use of his right knee. He also commented that the
veteran's main problem was his diminished loss of right knee
motion.

In an October 1997 letter, Dr. Kwasman reported that the veteran
had a permanent loss of right knee motion and paresthesia secondary
to reflex sympathetic dystrophy. Dr. Kwasman also reported that the
veteran was in constant pain and required the use of a knee brace
and cane when he ambulated.

In September 1998 the veteran underwent a right total knee
arthroplasty.

In October 1999 the veteran was hospitalized for painful effusion
and contractures of the right knee. It was felt that there had been
loosening of the tibial baseplate to the right total knee
prosthesis. He underwent extensive revision of the total knee
replacement.

The RO has rated the veteran's right knee disability under two
distinct but hyphenated diagnostic codes: "5257-5261." A hyphenated
diagnostic code is normally used when a rating under one diagnostic
code requires use of an additional diagnostic code to identify the
basis for the evaluation assigned. The additional code is shown
after a hyphen. The diagnostic codes at issue provide as follows:

Diagnostic Code 5257 provides a 10 percent evaluation for slight
impairment of either knee, including recurrent subluxation or
lateral instability. A 20 percent evaluation requires moderate
impairment and a 30 percent rating 13 assigned for severe
impairment. 38 C.F.R. 4.71a, Diagnostic Code 5257 (1999).

5 - 

Diagnostic Code 5261 provides a noncompensable rating when
extension is limited to 5 degrees. A 10 percent rating is warranted
when extension is limited to 10 degrees. A 20 percent rating is
warranted when extension is limited to 15 degrees. A 30 percent
evaluation is warranted when extension is limited to 20 degrees.
When extension is limited to 30 degrees, a rating of 40 percent is
warranted. When extension is limited to 45 degrees, a rating of 50
percent may be assigned. 38 C.F.R. 4.71a, Diagnostic Code 5261
(1999).

The first of the hyphenated diagnostic codes, 5257, indicates that
the knee was being rated for recurrent subluxation or lateral
instability. The additional code, 5261, indicates that the rating
was based upon limitation of motion.

General Counsel for VA, in VAOPGCPREC 23-97 stated that Code 5257
provides for evaluation of instability of the knee without
reference to limitation of motion General Counsel held that a
claimant who has arthritis and instability of the knee may be rated
separately under Diagnostic Codes 5003 and 5257. When the knee
disorder is already rated under Diagnostic Code 5257, the veteran
must also have limitation of motion which at least meets the
criteria for a zero-percent rating under Diagnostic Code 5260
(flexion limited to 60 degrees or less) or 5261 (extension limited
to 5 degrees or more) in order to obtain a separate rating for
arthritis. Subsequently, in VAOPGCPREC 9-98, General Counsel
indicated that for a knee disorder already rated under Diagnostic
Code 5257, a claimant would have additional disability justifying
a separate rating if there is limitation of motion under Diagnostic
Code 5260 or Diagnostic Code 5261.

The RO provided no explanation as to why separate ratings cannot be
assigned for the subluxation and the limitation of motion. While it
may seem that the limitation of motion in this case was due to
subluxation of the patella, General Counsel has held that Code 5257
provides for evaluation of instability of the knee without
reference to limitation of motion. Precedent opinions of the VA
General Counsel's Office are binding upon the Board. 38 U.S.C.A.
7104. Clearly the veteran had subluxation of the patella severe
enough to warrant surgery during service in August 1978 and once
again in May 1996. Additionally, the record clearly shows

6 -

that the veteran had limitation of motion of extension of his right
knee to a significant degree even prior to the May 1996 surgery.
The Board concludes that due process requires that the RO address
whether or not the veteran is entitled to separate ratings for
subluxation of his right knee under Code 5257 and for limitation of
motion under Codes 5261, and if so, the proper ratings to be
assigned under each code.

The Board also notes that treatment records show that the veteran
was assessed as having reflex sympathetic dystrophy which was
suspected to be a cause for persistent right knee symptoms. The RO
must determine whether the reflex sympathetic dystrophy is a
manifestation of the service-connected right knee disorder, and if
so, whether it warrants a separate rating.

As noted above, the RO has reduced the 100 percent rating currently
assigned under Diagnostic Code 5055 to 30 percent effective
December 1, 2000, subject to a future VA examination to determine
the severity of the veteran's right knee disability.

The veteran testified at the August 1996 hearing that he had not
been employed since December 1994, and that he left his job because
his right knee disability rendered him unable to drive or walk in
his office without falling. It would appear that he has raised a
claim for increased compensation due to unemployability resulting
from service-connected disability and that his current employment
status should be clarified. The record reflects that he was
participating in a VA vocational rehabilitation program and
attending the University of Phoenix. Records associated with this
program may provide evidence pertinent to the issues currently on
appeal.

Under the circumstances of this case, the Board finds that
additional development of the record is required. Accordingly, the
case is REMANDED to the RO for action as follows:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999). In this regard, the
RO should

- 7 -

contact the veteran and request that he identify the names,
addresses, and approximate dates of treatment of all medical care
providers, VA and non-VA, inpatient and outpatient, who may possess
additional records of treatment for his right knee disability.
After obtaining any necessary authorization or medical releases,
the RO should obtain and associate with the claims file legible
copies of the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.

2. The RO should request the veteran to clarify whether he is
seeking a total rating based upon unemployability for any period(s)
of time. If the veteran files such a claim, the RO should undertake
any pertinent development and ensure that vocational rehabilitation
and counseling records concerning the veteran are associated with
the claims folder.

3. The RO should arrange for a VA examination of the veteran by an
appropriate specialist(s) for the purpose of ascertaining the
current nature and extent of severity of his right knee disability.
Any further indicated special studies should be conducted. The
claims file must be made available to the examiner(s) prior to the
examination(s), and the examiner(s) must annotate the examination
report(s) in this regard. It is required that the examiner provide
explicit responses to the following:

(a) The examination report should contain a full description of the
veteran's symptoms, clinical findings, and associated functional
and/or neurologic impairment. The etiology, extent, and

8 - 

severity of any neurologic impairment, including reflex sympathetic
dystrophy, should be reported in detail, and the examiner should
indicate which joint structures, muscles, and nerves are involved.
All pertinent tests and studies, to include X-rays,, should be
performed.

(b) The examiner should state whether or not the right knee
disability causes weakened movement, excess fatigability, and
incoordination, and if so, the severity of these manifestations. If
the severity of these manifestations cannot be quantified, the
examiner must so indicate.

(c) With respect to subjective complaints of pain, the examiner is
requested to specifically comment on whether pain is visibly
manifested on movement of the service-connected right knee
disability, the presence and degree of, or absence of, muscle
atrophy attributable to the service-connected right knee
disability, the presence or absence of changes in condition of the
skin indicative of disease due to the service-connected right knee
disorder, or the presence or absence of any other objective
manifestation that would demonstrate disuse or functional
impairment due to pain attributable to the service-connected right
knee disorder.

(d) The examiner should also identify any limitation of motion
(noted in degrees) that results from the service-connected right
knee disability. Any pain on motion should be noted as well as

9 -

functional range of motion, i.e., that motion the veteran can
achieve without pain.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination
report(s) and required opinions to ensure that they are responsive
to and in complete compliance with the directives of this remand
and if they are not, the RO should implement corrective procedures.
Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the issues on
appeal and, if claimed, the veteran's entitlement to a total rating
based upon, unemployability. Additionally, the RO must address the
veteran's entitlement to separate ratings for subluxation under
Code 5257 and limitation of motion under Code 5261, as well as his
entitlement to a separate rating for reflex sympathetic dystrophy.
The rating should also reflect consideration of 38 C.F.R.
3.321(b)(1), 4.40, 4.45, 4.59, as applicable. All pertinent
evidence should be considered and discussed.

If any claim remain denied, the veteran and his representative
should be furnished a supplemental statement of the case. They
should be afforded the appropriate period. of time within which to
respond thereto, at their option, as provided by governing
regulation. Thereafter, the case should be returned to the Board
for further appellate review, if otherwise in order. By this
remand, the Board intimates no opinion as to any final outcome
warranted. No action is required of the veteran until he is
notified by the RO; however, the veteran is advised that failure to

- 10 - 

cooperate by reporting for any scheduled examinations may result in
the denial of the higher rating claim. 38 C.F.R. 3.655 (1999).

Gary L. Gick 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

 - 11 -

 
